Defendants’ contention that the 1922 amendment of the Banking Law, because it specifically referred to “every investment company organized under article seven of chapter three hundred and sixty-nine of the laws of nineteen hundred and fourteen,” as last amended by chapter 227 of the Laws of 1917, did not apply to investment companies organized under the provisions of the Banking Law as it existed prior to 1914, is untenable for the reason that chapter 689 of the Laws of 1892 was repealed by and re-enacted in chapter 369 of the Laws of 1914. (See General Construction Law, § 80; Cons. Laws, eh. 22.) — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.